DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 3-10, 12-13, and 15 are pending in this application. Claims 2 and 11 have been canceled. The examiner notes that there is a clear typo in applicant’s claim numbering as the last claim listed should be claim 14 since there is no claim 14 listed in applicant’s claim set. As such the examiner is going to maintain the claim numbering used in the previous office action which had renumbered applicant’s claim 15 as claim 14 since that should be the number of the final claim in applicant’s claim set.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is completely unclear to the examiner how the composition can comprise a dried mixture of the L-amino acid and bacterial spore and further comprise an emulsion? If the composition further comprises an emulsion as is now instantly claimed then it is no longer a dried mixture as the particles of spore and amino acid are necessarily going to become at least a little bit wet on the outside of the mixture which spray dried mixture that is added to various types of compositions e.g. the composition can be in the form of a dried powder or the composition comprising the spray dried particles can be in the form of a emulsion or if applicant’s have somehow invented a way compositions comprising dried mixtures to somehow further comprise an emulsion, e.g. how does a composition which comprises dried mixture, e.g. the particles are dry, further comprise an emulsion which is by definition a mixture of two liquids, and everything in the emulsion will become at least a little bit wet on the outside with the emulsion liquids and would therefore no longer be a dried mixture.  For compact prosecution purposes and based on applicant’s specification, the examiner has interpreted the emulsion as having a spray dried mixture comprising the bacterial spore and L-amino acid added to it, and it takes on whatever state the once spray dried particles do once it is added to the various composition types. The examiner requests clarification in applicant’s next response with respect to this interpretation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10, and 15 of U.S. Patent No. 9447376 (‘376) in view of Farmer (cited below) and Knap (cited below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘376 teaches the dried mixture that is being used in the instantly claimed method and ‘376 teaches the method of increase germination of bacterial spores with the dried mixture. ‘376 merely does not teach administering the mixture to animals to stimulate the immune system, specifically the instantly claimed humans, companion Bacillus spores are administered include poultry, fish, companion animals/pets. (see Farmer: entire document; abstract; [0033]; [0107]; [0104-0106]; [0033, Bacillus spores]; [0158, spray dried spores]; [0160-0161]; [0097]). (see Knap: [0083]; [0118]; [0120]). It would have been obvious to one of ordinary skill in the art at the time of the instant invention to apply the topical compositions of dried germinative compound, specifically L-alanine in close contact with Bacillus spores as taught by ‘376 to the claimed animal species specifically fish, poultry and companion animals/pets because Farmer teaches applying their compositions to animals to control infections and Knap teaches that it was known in the art to topically apply compositions comprising the probiotic Bacillus spores to these exact same animal species. Thus, one of ordinary skill in the art would obviously conclude that the compositions of ‘386 would be useful for applying as part of the claimed method of stimulating the immune system of animals because Farmer and Knap together already teach applying compositions comprising the claimed Bacillus species and germinative compounds to the same animal species to control infections which obviously stimulate the immune system. Thus, in view of the combined teachings of ‘376, Farmer and Knap the instantly claimed methods are prima facie obvious.
Claims 1, 3-10, 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, and 20 of U.S. Patent No. 10308909 (‘909) in view of Farmer (cited below) and Knap (cited below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘909 teaches the dried mixture that is being used in the instantly claimed method and ‘909 teaches the method of increase germination of Bacillus spores are administered include poultry, fish, companion animals/pets (see Farmer: entire document; abstract; [0033]; [0107]; [0104-0106]; [0033, Bacillus spores]; [0158, spray dried spores]; [0160-0161]; [0097]). (see Knap: [0083]; [0118]; [0120]). It would have been obvious to one of ordinary skill in the art at the time of the instant invention to apply the topical compositions of dried germinative compound, specifically L-alanine in close contact with Bacillus spores as taught by ‘909 to the claimed animal species specifically fish, poultry and companion animals/pets because Farmer teaches applying their compositions to animals to control infections and Knap teaches that it was known in the art to topically apply compositions comprising the probiotic Bacillus spores to these exact same animal species. Thus, one of ordinary skill in the art would obviously conclude that the compositions of ‘909 would be useful for applying as part of the claimed method of stimulating the immune system of animals because Farmer and Knap together already teach applying compositions comprising the claimed Bacillus species and germinative compounds to the same animal species to control infections which obviously stimulate the immune system. Thus, in view of the combined teachings of ‘909, Farmer and Knap the instantly claimed methods are prima facie obvious.
Claims 1, 3-10, 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9932543 (‘543) in view of Farmer (cited below) and Knap (cited below). Although the claims at issue are not identical, they are not ‘543 teaches related methods of administering the same dried mixture that is being used in the instantly claimed method to animals including aquatic animals via feeding them the mixture which would also obviously be stimulating the immune system since the active steps of the ‘543 are the same as those instantly claimed. ‘543 merely does not specifically claim the animal species. However, as is taught by Knap it was known in the art to administer probiotics comprising the same Bacillus species to fish, poultry and pets (see Knap: [0083]; [0118]; [0120]), further the animals of ‘543 are not limited and would also broadly include humans. Thus, it would have been obvious to one of ordinary skill in the art that the method disclosed in 9932543 in view of Knap is an obvious variant of the instantly claimed method since the active steps of the method of ‘543 and the components being administered in ‘543 are the same as those instantly claimed. Thus, in view of the combined teachings of ‘543 and Knap the instantly claimed methods are prima facie obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US20030003107), and further in view of Knap et al. (US20110262584), Lyte et al. (WO2013067305, from IDS), Yi et. al. (Journal of Bacteriology, 2010, 192, 3424-3433, from parent case), Foerster et al. (J. Bacteriol., 1966, 91, 1168-1177, from IDS).
Applicant’s claim:
--  A method of stimulating the immune system of an animal comprising administering to the animal a composition comprising a dried mixture comprising a bacterial spore and an L-amino acid, wherein the dried mixture is prepared by drying a solution comprising the L-amino acid and the bacterial spore, wherein the L-amino acid is adsorbed to or absorbed by the bacterial spore and binds to said bacterial spore’s germination initiator sites when the mixture reaches an appropriate environment for germination.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 4-5, 7, and 10, Farmer teaches methods of treating various bacterial, yeast, fungal or viral infections which reads on stimulating the immune system of an animal as is instantly claimed wherein they topically administer to an animal or a human a composition that comprises dried bacterial spores, specifically Bacillus coagulans or other Bacillus species including B. subtilis and wherein the composition can further contain nutrients for promoting spore germination/Bacillus growth (see entire document; abstract; [0033, Bacillus spores]; [0158, spray dried spores]; [0160-0161]; [0097]). Farmer further teaches wherein the composition can be in the form of a dry powder for topical administration or an emulsion (see [0033]; [0107]; [0104-0106]). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1, 3, 12-13, Farmer does not teach wherein the compound for promoting germination of the spores, is an L-amino acid, specifically L-alanine or wherein the germinative compound/L-amino acid is spray dried with the spores. However, these deficiencies in Farmer are addressed by Lyte, Yi, and Foerster.
Lyte discloses a spray-dried composition for promoting germination, growth, viability, and/or metabolite production of one or more microorganisms comprising a spray-dried extract obtained from one or more flowering plants like from the genus Musa. The composition can be encapsulated in the form of a bead, coating, capsule, pill, or combination thereof, such as the composition and probiotic encapsulated in a coated bead. Applicable probiotic includes B. subtilis spores and other Bacillus species (see entire document; paragraphs [0007]-[0008], page 1-2). To prepare the spray-dried plant extract in the composition, Lyte teaches a method comprising combining a fruit core from a flowering plant with water, blending said combination to form a smooth mixture, separating the supernatant from the sediment of the mixture, sterilizing the supernatant, and filtering the sterilized supernatant. The resulting extract can be  composition, referred to as BacLyte™, increases/enhances germination of Bacillus species spores, e.g. the instantly claimed Bacillus subtilis (paragraph [0055], pages 9-10; Figures 3-10 and 14; Example 3). The spray-dried composition of Lyte is reads on the dried intimate mixture of the instant invention as follows: the spray-dried composition corresponds to “A dried intimate mixture”. Probiotics like B. subtilis spores read on the instantly claimed “bacteria spore” and the specific Bacillus species instantly claimed. The plant extract, which is demonstrated to increase germination of spores, is similar to L-alanine which is a known germinative compound. The probiotics being mixed with the plant extract and then spray-dried together, wherein the resulting composition can be later added to the growth medium to initiate germination, reads on wherein the bacteria spore and the germinative compound are dried together as an intimate mixture and maintained in proximate position until they reach an environment conductive to germination.
Another difference between Lyte's spray-dried composition from the dried intimate mixture being claimed is that the germinative compound is not “L-alanine”. Although BacLyte™ possibly has L-alanine, there is no explicit teaching that said amino acid is present in it.
It is known in the art that germination of B. subtilis spores is triggered by nutrient germinants such as L-alanine via binding to GerA germinant receptors as substantiated by Yi  (first paragraph, left column, page 3424). Thus, Yi teaches that L-alanine is typically added for the spores to become committed to germination. Once committed, the presence of inhibitors like D-alanine stops further commitment but still allows germination of spores to continue (Figure 1). Yi also teaches that lag times between commitment and germination decreases as the B. subtilis spores to commit into germination, because the data shown by Yi substantiates this teaching. Hence, this further modification of Lyte’s modified spray-dried composition would provide the benefit of reducing lag time between commitment and actual germination. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006).
Foerster teaches that L-alanine is known in the art to be a germinative compound for the claimed bacterial species, Bacillus (See entire document; Abstract; Table 1, etc.).
Regarding claim 1, none of Farmer, Lyte, Yi, or Foerster expressly teaches wherein the bacterial spore in the intimate mixture germinates more rapidly than a bacterial spore that is not intimately mixed with the germinative compound. However, it would have been obvious to one of ordinary skill in the art that if the germinative compound is close in space to the bacterial spore it will germinate more quickly than if the spores are in compositions which do not have the germinative compound or wherein it is added to the spore composition or applied after the spore mixture because in these cases the germinative compound might not be close enough in space for the chemical to activate the spores. Especially since Lyte expressly teaches that combining Bacillus spores with the spores by spray drying them together to maintain them in close proximity to promote the germination of the spores.

	Regarding claims 6, and 8-9, Farmer does not specifically teach wherein the animal is a companion animal, poultry, or fish. However, these deficiencies in Farmer are addressed by Knap. 
	Knap teaches that it was known to topically apply probiotic compositions comprising Bacillus spores to animals, specifically the instantly claimed poultry, pets/companion animals, and fish (See [0083]; [0118]; [0120]).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to substitute the germinative compounds of Farmer and Lyte for the L-alanine of Yi and Foerster for use in the methods of Farmer because Yi and Foerster teach that L-alanine is another germinitive compound and it is known, “Substitution of one known component for another known component in a known method, both components having equivalent effect, is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.” See MPEP § 2143 and KSR International Co. v. Teleflex Inc. 550 US 398, 82 USPQ2d 1385 (2007).
It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to form the dried Bacillus spores of Farmer as a dried intimate mixture with the germinative L-alanine as is instantly claimed because if the germinative compound is close in space to the bacterial spore it will germinate more quickly than if the spores are in compositions which do not have the germinative compound or wherein it is added to the spore composition or applied after the spore mixture because in these cases the germinative compound might not be 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to apply the topical compositions of dried germinative compound, specifically L-alanine in close contact with Bacillus spores as taught by the combination of Farmer, Lyte, Yi, and Foerster to the claimed animal species specifically fish, poultry and companion animals/pets because Farmer teaches applying their compositions to animals to control infections and Knap teaches that it was known in the art to topically apply compositions comprising the probiotic Bacillus spores to these exact same animal species. Thus, one of ordinary skill in the art would obviously conclude that the compositions of Farmer which comprise the same Bacillus species taught by Knap could be used on the animal species which are expressly disclosed in Knap and are the same as those instantly claimed.
Regarding claim 13, it would have been obvious to one of ordinary skill in the art to select L-alanine as the germinative compound and to use it in combination with the specific Bacillus subtilis or Bacillus coagulans as is instantly claimed because Farmer specifically teaches that the composition can comprise either Bacillus subtilis or Bacillus coagulans and germinative compounds which help the spores germinate and as is taught by the combination of Lyte, Yi, and Foerster it was known in the art to spray dry germinative compounds with the spores, and Yi and Foerster teach that L-alanine was a known germinative compounds for Bacillus spores. Thus, the specific selection of the L-alanine + Bacillus subtilis or L-alanine + Bacillus coagulans to be spray dried together was obvious based on the combined teachings of the prior art that teach the close proximity of the germinative compound with the spores increases/enhances germination. Thus, one of ordinary skill in the art would expect that by including known germinative compounds for the specific Bacillus species, specifically L-alanine 
Regarding claim 14, it would have been obvious to one of ordinary skill in the art to optimize the amount of L-alanine/L-amino acid prior to drying to the claimed concentrations of 0.0003 mg/mL to 170 mg/mL as is instantly claimed in the formulations of Farmer, Lyte, Yi, and Foerster in order to develop the instantly claimed method because Farmer teaches including germinative compounds which help the Bacillus spores germinate in their compositions and Lyte teaches that by spray drying the germinative compounds with the spores the germination is increased because the germinative compounds are in close proximity to the spores the germinate and Yi and Foerster teach that the claimed L-amino acids, specifically L-alanine were known germinative compounds for Bacillus spores. One of ordinary skill in the art would be motivated to optimize the concentration to the claimed range because Yi teaches that lag times between commitment and germination decreases as the concentration of L-alanine increases. Thus, it would have been well within the skill of one of ordinary skill in the art to optimize the amount of L-alanine to fall within the claimed range in order to achieve a desired lag time between commitment and germination of Bacillus spores in the method taught by the combination of the prior art in order to provide the instantly claimed method.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
	Applicant’s amendments to the claims have overcome the 112 rejections over 3 and 11 but have not overcome the rejections over claim 5 and have instead prompted additional rejections because contrary to applicant’s assertion/amendments a composition which comprises a dried mixture, e.g. a mixture which is dry, cannot further comprise an emulsion because then claim 1 no longer functions as the mixture is not dried/dry, because it would now be at least a little bit wet which means that claim 1 does not function with the dried mixture/mixture that is dry that is instantly claimed. Thus, applicant’s method cannot actually function to deliver a composition comprising a dried mixture wherein the composition further comprises an emulsion because it is not possible for a composition which comprises dry components to further comprise an emulsion because the dry components are then no longer dry and would not exist as claimed. It is possible that applicants are meaning the dried mixture to mean the particles were spray dried
Applicants request for the double patenting rejection of record to be held in abeyance is acknowledged. However, this request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection. 
Applicant’s arguments with respect to the 103 rejections of record have been fully considered but were not persuasive. Applicants argue that their demonstrated superior properties would overcome the prima facie case of obviousness in the previous office action. The examiner has reviewed applicant’s results in the affidavit which will be further discussed below. Applicants argue that their composition is unexpectedly superior to conventional formulations wherein the germinative compound for the spores is not spray dried with the spores as is instantly claimed, specifically that the claimed spore and germinative compounds Bacillus spores. Thus, contrary to applicant’s assertion it appears that applicant’s “unexpectedly superior” properties with respect to improved germination are actually not unexpected based upon the teaches of Lyte in view of Yi and Foerster. Especially since Lyte already teaches that it was known in the art to spray dry the spores with germinative compounds which help the spores germinate, which thereby keeps the germinative compounds in contact with the spores which is the same as applicant’s dried mixture which has the germinative compound dried with/absorbed to the dried spores to keep them in contact with one another thereby effectively insuring the germinative compound can 
Additionally, the examiner notes that applicant’s results are not commensurate in scope with the instant claims, specifically applicant’s claim any L-amino acid or analogue thereof. However, applicant’s results have only been obtained with an L-amino acid (a single L-amino acid) and/or L-alanine, L-proline, and/or L-asparagine which is not commensurate in scope at all with the numerous L-amino acids and derivatives thereof that are instantly claimed.
The examiner also notes that not any amount of the dried mixture works to stimulate the immune system as applicant’s results use specific concentrations not any concentration, e.g. a single dried spore with a single dried molecule of L-amino acid reads on applicant’s claims 1-14 currently and applicants have not demonstrated that any amount of the dried mixture works to stimulate the immune system of animals, they have demonstrated that specific amounts disclosed in their examples work and as such again applicant’s claims are not commensurate scope with the results that they are arguing would overcome the prima facie obviousness presented in the office action.
The examiner also respectfully points out that the instant claims are to stimulating the immune system of an animal not to the unexpected superior germination, and as the prior art teaches administering the same Bacillus spores, e.g. Bacillus subtilis and/or B. coagulans, etc. to the same mammals/animals in applicant’s claim 1 and wherein these compositions are useful for treating bacterial, yeast, viral and fungal infections which obviously stimulates the immune system of the animal if you are treating an infection in or on the animal.
Applicant’s then argue that the examples with B. subtilis and L-alanine, B. megaterium and L-proline and B. amyloliquefaciens and L-asparagine which are presented in the affidavit from 2017 and are summarized in their response give these unexpectedly superior results. The examiner notes that Applicant refers to an affidavit or declaration filed in the prior application. Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed 
 The examiner firstly notes that applicant’s results are not commensurate in scope with the instant claims which allow for any L-amino acid and any bacterial spore in any concentration as is instantly claimed whereas applicant’s results are limited to specific species of Bacillus spores and specific L-amino acids in specific concentrations which applicant’s argue demonstrate unexpectedly superior levels of germination over conventional formulations. However, again the examiner is unclear what is unexpected by applicant’s results based upon the teachings of Lyte discussed again below which already teaches preparing by spray-drying a composition along with probiotics and that this spray dried composition comprising probiotics (including spores) and germinative compounds, referred to as BacLyte™, increases/enhances germination of Bacillus species spores, e.g. the instantly claimed Bacillus subtilis (paragraph [0055], pages 9-10; Figures 3-10 and 14; Example 3). The spray-dried composition of Lyte reads on the dried mixture of the instant invention as follows: the spray-dried composition corresponds to “A dried mixture”. Probiotics like B. subtilis spores read on the instantly claimed “bacteria spore” and the specific Bacillus species instantly claimed. The plant extract, which is demonstrated to increase germination of spores, is similar to L-alanine which is a known germinative compound. Thus, it is unclear to the examiner what is unexpected by applicant’s results when it was already known to spray dried germinative compounds with spores which increases germination of the bacterial spores. Thus, contrary to applicant’s assertion the examiner maintains that one of ordinary skill in the art would expect an increased germination of 
Applicant’s then further argue that they have demonstrated that their dried mixture of spores and L-amino acids stimulates immune activity to a greater extent than a conventional mixture of bacterial spores and germinative compounds as they have evidenced with NOD2 receptor activity and increase NF-κB expression and the results of this study are also presented in the affidavit. The examiner will discuss these results with the discussion of the affidavit itself below. 
Applicant’s then argue that the method of Farmer which administers the claimed dried bacterial spores to treat bacterial, viral or fungal infections does not necessarily stimulate the immune system. The examiner respectfully disagrees. Because applicant’s method only requires a single active step to effect the stimulation of the immune system and that is administration of composition comprising a dried mixture comprising a bacterial spore and an L-amino acid to the animal. Farmer in view of the combined references specifically teaches administering a composition which when taken in view of the teachings of the prior art renders it obvious to spray dry the spores together with the known germinative compound L-alanine in order to increase the germination of the spores which are required by the method of Farmer. Thus, because Farmer in view of the combined references teaches all of the claimed active steps of the claimed method and teaches administering the same Bacillus spores which are known in the art to be spray dried with germinative compounds to increase their germination, and L-alanine is a known germinative compounds for the claimed Bacillus species to the same patient population claimed, which are animals, which have an immune system that can be stimulated. Then it is obvious that the immune system in the animals of Farmer is being stimulated in their method because all of the active steps are the same as those instantly claimed and if the method steps being claimed are the same as those being taught in the prior art in the same treated population (in this case animals) then obviously the method of the prior 
Additionally, applicants have never clearly defined stimulating an immune system in their specification and as such it would include anything that causes/activates/promotes any kind of immune response and such it will include treating infections in animals, because infections themselves stimulate an animal’s immune system, by activating the immune system to fight the infection so by treating the infection you are also obviously stimulating the immune system because the infection itself stimulates the immune system to work. 
Applicants then argue that Knap fails to teach spray drying/drying the spores with the L-amino acid/germinative compound. The examiner respectfully points out that the rejection is not solely over Knap. Applicants then argue that Lyte does not teach any effect on bacterial spores to stimulate immune activity, and then they argue that Yi does not teach dried mixtures but is directed to conventional mixture wherein the germinative L-alanine is not spray dried with the spores, and the Foerster fails to applicant’s dried mixture of germinative L-alanine with the spores. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, as is discussed above it is the combination of the references which renders the instantly claimed method obvious, not any reference singly as is argued by applicants. Applicants then argue that combining the references fails to cure their deficiencies. However, the examiner respectfully disagrees because Farmer teaches administering the same probiotic spores instantly claimed to animals to treat various infections and that the spores need to germinate (See [0035]) and they Bacillus species, e.g. Bacillus subtilis. Thus, one of ordinary skill the art would have been motivated to use the spray drying method of Lyte to dry the spores of Farmer with the L-alanine germinative compound of Yi or Foerster in order to make applicant’s claimed dried mixture because Lyte teaches that by drying the spores with the germinative compound the germination of the spores is increased/improved. One would then use this dried combination in the method of Farmer in order to develop the instantly claimed method because Farmer teaches that one of the steps of their method is allowing the spores to germinate after they are administered and that their composition can include compound which promote the germination of the Bacillus spores and/or Bacillus growth ([0097]; [0035]) as such it would be obvious to spray dry the spores of Farmer with the known germinative promoting L-alanine in order to provide improved/faster germination of the spores and faster activity of the spores to control/inhibit the infections in Lyte and interacting with/stimulating the immune system since Farmer in view of Lyte teaches the active steps of the claimed method, and because Lyte teaches by spray drying the spores with the germinative compound the germination of the spores is increased/improved which would be an obvious modification to make to the composition of Farmer in order to make it work more effectively/quicker.
Therefore the examiner maintains that it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Declaration under 1.132
B. subtilis spores stimulates immune activity by NOD2 stimulation and NF-κB activity of reporter cells in vitro better than spores which lack the amino acid germinative compound and to which the amino acids do not appear to have been added to the composition, e.g. like conventional mixtures of germinative compounds and B. subtilis spores. A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). The relevant criterion here are 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)). In the instant examples in the affidavit the comparison is a not a single variable comparison as applicant’s exemplify that their spray dried mixture of L-amino acid/germinative compound and the Bacillus subtilis spores germinate more rapidly than a mixture that lacks any germinative compound present at all which is not unexpected based on the teachings of the prior art which teach that L-amino acids, specifically the instantly claimed and preferred L-alanine are known germinative compounds which increase the germination of Bacillus spores, including the disclosed B.subtilis. Additionally, applicant’s results show that these spore and L-amino acid dried mixture also stimulates immune activity. Another relevant criterion is 3) Bacillus subtilis spores and are stimulating NOD2 not any known or unknown part of an animals immune system. Thus, currently applicant’s results are not commensurate in scope with the instantly claimed method especially since applicants have never defined stimulating an immune system in the specification or claims and as such any concentration of any amount of any bacterial spore with any amount of L-amino acid which is in the form of the dried mixture and has been administered by any route to the animal reads on applicant’s claimed method at this time. Thus, applicant’s results do not overcome the obviousness rejection of record which was previously presented at this time. Another, relevant criterion for applicant’s affidavit is 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness. Specifically, applicants argue that their results are superior to a conventional mixture (Which was not actually tested in applicant’s affidavit). However, the examiner respectfully disagrees with applicant’s stating their improved results are unexpectedly superior because it was already known in the art to spray dry mixtures of germinative compounds with the spores they germinate to improve/increase the germination as is taught by Lyte and Farmer expressly teaches administering probiotic Bacillus spores, e.g. B. subtilis to animals in need thereof and waiting for them to germinate ([0035]) to help treat/control/inhibit various infections which as it accomplishes and teaches every step of applicant’s claimed method would read on stimulating the immune system  and that microbiota of the gut/probiotics (which includes the claimed and disclosed in Farmer probiotic B. subtilis spores) have been known to interact with the immune system which reads on stimulate the immune system, since applicant’s have not clearly defined stimulating the immune system it could read on any interaction with the immune .

Conclusion
	Claims 1, 3-10, 12-14 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 10:00-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIN E HIRT/            Primary Examiner, Art Unit 1616